Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 50



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     Case No.____________–Civ–____________/_____________



 VERNON C. SMITH, individually, and
 VERNON EUGENE SMITH, as Executor
 of the ESTATE OF LINDA L. SMITH,
 deceased,

                 Plaintiffs,

 vs.


 NCL (BAHAMAS) LTD., A BERMUDA
 COMPANY, NCL AMERICA LLC d/b/a NCL
 AMERICA and AKUA LLC d/b/a MAUI
 REEF ADVENTURES,

                 Defendants.

 _______________________________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, VERNON C. SMITH, individually, and VERNON EUGENE SMITH, as

 Executor of the ESTATE OF LINDA L. SMITH, deceased, sue Defendant, NCL (BAHAMAS)

 LTD., A BERMUDA COMPANY, NCL AMERICA LLC d/b/a NCL AMERICA and AKUA LLC

 d/b/a MAUI REEF ADVENTURES, and allege:

                                  JURISDICTION AND VENUE

         1.      This case falls within the Court’s diversity-of-citizenship jurisdiction and complete

 diversity exists.

         2.      The Plaintiff, VERNON C. SMITH, is a citizen of Pennsylvania and the widow of

 Linda L. Smith, decedent.
                                                   1
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 50



          3.    The decedent, LINDA L. SMITH, was a citizen of Pennsylvania at the time of

 death.

          4.    An ESTATE FOR LINDA L. SMITH has been opened in Fayette County,

 Pennsylvania, in which her son, VERNON EUGENE SMITH has been appointed Executor.

          5.    Defendant, NCL (BAHAMAS) LTD., is a corporation incorporated under the laws

 of Bermuda, and the Defendant’s principal place of business is in Miami-Dade County Florida.

          6.    Defendant, NCL AMERICA, LLC, is a limited liability company under the laws of

 Delaware, and the Defendant’s principal place of business is in Miami-Dade County Florida.

          7.    Defendant, NCL (BAHAMAS) LTD., and Defendant, NCL AMERICA, LLC, are

 collectively referred to as “Defendant NCL.”

          8.    Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, is a limited liability

 company under the laws of Hawaii, with its principal place of business in Hawaii, and doing

 business as Maui Reef Adventures.

          9.    The amount in controversy, without interest and costs, exceeds $75,000.

          10.   The Defendant, NCL is a common carrier engaged in business of marketing,

 advertising, selling and operating a cruise line and for the provision and sale of shore excursions

 out of various ports within the continental United States, including Miami, Florida and the world,

 including, the Hawaii Islands.       The Defendant derives substantial revenues from cruises

 originating and terminating in various ports in the United States, including Honolulu, Hawaii, as

 well as from the sale of shore excursions, which it aggressively advertises, markets, and sells as

 part of the cruise experience to its customers.

          11.   The Defendant NCL was the operator, owner, owner pro hac vice/or charterer, of

 the PRIDE OF AMERICA, providing to the public and to the Plaintiff, Linda L. Smith, decedent,

                                                   2
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 50



 in particular, for compensation, vacation cruises aboard passenger cruise ships, including PRIDE

 OF AMERICA.

        12.     The Defendant, AKUA LLC owned and/or operated the MAUI REEF

 ADVENTURES in Maui Hawaii, including the equipment and employees related to and necessary

 for the operation of the excursion Molokini Zodiac Turtle Snorkel.

        13.     The Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, personally or

 through its agents or representatives, was doing substantial and non-isolated business in the State

 of Florida, including the conducting of an ongoing business relationship with Defendant, NCL

 headquartered in Miami for marketing and selling of recreational shore excursions, including the

 Molokini Zodiac Turtle Snorkel.

        14.     The Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, marketed its

 shore excursions directly through its Florida marketing representative and/or partner and/or co-

 owner, the Defendant, NCL which promoted these shore excursions in its literature, on its website,

 and on board its cruise ships for sale to passengers in its ships.

        15.     Upon information and belief, the Defendant, AKUA LLC d/b/a MAUI REEF

 ADVENTURES, entered into a series of agreements and/or relationship with the Defendant, NCL

 with the intent of providing protection for NCL’s passengers, including the deceased, Linda L.

 Smith, whereby the Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, agreed to subject

 itself to the laws and jurisdiction of the State of Florida, consented to personal jurisdiction over

 itself and consented to venue of the federal court of the Southern District of Florida. AKUA LLC

 d/b/a MAUI REEF ADVENTURES, is believed to have also agreed to indemnify Defendant, NCL

 for the claims made in this Complaint within the meaning of Florida Statute §48.193.

 Furthermore, the Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES is subject to the

                                                   3
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 50



 jurisdiction of this Court because it sold and marketed tickets for the Molokini Zodiac Turtle

 Snorkel excursion through NCL’s website which is administered in Florida.

        16.     All conditions precedent for filing and maintaining this action have been fulfilled,

 performed or waived.

                                   GENERAL ALLEGATIONS

        17.     On or about October 27, 2018, Plaintiff, VERNON C. SMITH, and his wife,

 LINDA L. SMITH, deceased, boarded the Pride of America for a Hawaii Cruise departing

 Honolulu, Hawaii.

        18.     At all material times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L.

 SMITH, deceased were paying passengers on the Pride of America.

        19.     At all material times, the Defendant NCL was and is engaged in the business of

 providing cruise vacation experiences to the public. The Defendant NCL organizes, promotes,

 advertises, vouches for, and directly sells the shore excursions provided by employees, agents,

 servants and/or representatives of the Defendant NCL. Defendant NCL solicits, screens, selects,

 appointees, contracts with and partners with the various excursion providers, including the

 Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES. The excursions become a part of

 the that particular cruise and are described, marketed and advertised in the literature published by

 NCL and provided directly to the Plaintiffs.

        20.     The Defendant NCL profits directly from the sale of the shore excursions, taking

 and keeping a portion of the shore excursions revenue. The revenue from these excursions forms

 a significant port of the overall revenue generated by the Defendant NCL and is an integral portion

 of its business plan and model.

        21.     At all material times, the Defendant NCL hired and/or utilized its employees,

                                                  4
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 50



 agents, representatives, crewmembers, and/or other agents to promote, market, coordinate, explain

 and directly sell excursions provided by the Defendant AKUA LLC d/b/a MAUI REEF

 ADVENTURES.

        22.        As part of its promotion of this significant portion of its business, the Defendant

 NCL maintains a department in its headquarters in Miami devoted to developing, promoting,

 marketing, coordinating, explaining, selling, overseeing, supervising, auditing, tracking and

 monitoring these excursions, including Molokini Zodiac Turtle Snorkel excursion.

        23.        In addition, the Defendant NCL also maintains a department and/or a specified

 group of employees and crew members on each of its ships, including the Pride of America and to

 promote, market, coordinate, explain, and sell these excursions, as well as to assist in the various

 tour operations, including the Molokini Zodiac Turtle Snorkel excursion.

        24.        At all times material, the Defendant NCL derived substantial income from

 promoting, marketing, coordinating, directly selling and vouching for excursions provided by the

 Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

        25.        The Defendant NCL in an effort to persuade and convince its passengers to

 purchase its excursions, makes representations in its literature, advertisements, promotional

 materials and onboard about the safety and security of the excursions which NCL describes as our

 “shore excursions” representing that the excursions are safe and operated with reliable and insured

 tour operators.

        26.        As part of its efforts to persuade its passengers to purchase and partake in these

 excursions, the Defendant NCL represents to its passengers, including Plaintiff, VERNON C.

 SMITH, and his wife, LINDA L. SMITH, deceased that they “work with reputable tour operators”

 which will provide “peace of mind knowing your tours are run by insured operators”. Thereby as

                                                    5
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 50



 part of its efforts to persuade passengers to purchase and partake in excursions, including the

 Molokini Zodiac Turtle Snorkel excursion, the Defendant NCL represents that it sets safety

 standards for tour operators, such as the Defendant AKUA LLC d/b/a MAUI REEF

 ADVENTURES, to comply with in carrying out the excursions it promotes and sells to its

 passengers.

        27.     The Defendant NCL made these representations, that they “work with reputable

 tour operators” which will provide “peace of mind knowing your tours are run by insured

 operators” with the purpose and intent passengers rely upon them.

        28.     On or about October 29, 2018, the Pride of America docked in Kahului (Maui)

 Hawaii. While the ship was docked the Plaintiff, VERNON C. SMITH, and his wife, LINDA L.

 SMITH, deceased, participated in the Molokini Zodiac Turtle Snorkel excursion upon NCL’s

 above-described representations.

        29.     Once the ship, Pride of America, docked in Kahului (Maui) Hawaii, the Plaintiff,

 VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, met on the pier next to the ship

 as instructed by NCL, then were directed to a shuttle bus by the NCL representative on the pier,

 this bus then transported them to a dock where Molokini Zodiac Turtle Snorkel excursion staff

 member met them.

        30.     The Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased,

 were eventually instructed to board a boat named Ocean Freedom which was to transport them to

 the Molokini Crater for their Molokini Zodiac Turtle Snorkel excursion.

        31.     While approaching the Molokini Crater the “Captain” was “waived off” and

 stopped as it “too crowded at the crater”. The Captain, turned the boat around, and indicating

 there was a tie off a little further away, approximately 1/4 mile from the crater where they could

                                                 6
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 50



 snorkel. The Captain proceeded away from the crater further into the ocean where the current

 was much stronger and tied off onto a ball with an eye, to which the crew member had to dive

 down into the water to tie off to.

        32.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

 relied upon the expertise of the Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES and

 their employees, as to the location for the Molokini Zodiac Turtle Snorkel excursion, the safety of

 the water conditions and currents, as well as the training in the appropriate use of the floatation

 device and mask, snorkel, fins.

        33.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

 relied upon and believed they would be snorkeling in Molokini crater and not further in the ocean

 outside of the cove in an area with much stronger currents.

        34.     Once the Ocean Freedom was tied off further away from the Molokini Crater into

 the ocean, the passengers were advised they could pick their flotation devices to include noodles

 and other floating devices that snap around the waist to which, Linda Smith, deceased, chose the

 one that snapped around your waist. The crew and captain did not give instructions nor did they

 check Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, floating device were

 correctly on and the Captain just “stood there” while the passengers jumped into the water.

        35.     Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, after snorkeling

 for approximately 15 minutes or more, Plaintiff VERNON C. SMITH asked his wife, LINDA L.

 SMITH, if they could return to the boat before he got too tired, to which she agreed and headed

 back to the boat. While Plaintiff, VERNON C. SMITH was removing his fins he suddenly saw

 someone leaving the boat to rescue someone in the water, not realizing it was his wife, LINDA L.

 SMITH, who was unresponsive and face down at the southeast end of Molokini.

                                                 7
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 8 of 50



         36.     Although once on board CPR was initiated, LINDA L. SMITH, was pronounced

 deceased at the Kihei Boat ramp

         37.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

 relied upon the expertise of the Defendants and their employees to determine the weather and water

 current conditions were safe and appropriate to undertake the excursion, as well as their direction

 and instruction as how to use and wear the snorkel, fins and floatation device in the appropriate

 manner.

                                        COUNT I
                                 NEGLIGENCE AGAINST NCL

         38.     The Plaintiffs realleges, adopts, and incorporates by reference the allegations in

 paragraphs 1 through 37 above as though originally stated herein and further states:

         39.     Defendant NCL owed a duty of reasonable care under the circumstances for the

 health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

 its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

 deceased, were invited to, or may reasonably be expected to visit.       Witover v. Celebrity, Inc.,

 2016 WL 661065, *3 (S.D.Fla. 2016); Lapidus v. NCL America LLC, 924 F.Supp.2nd 1352

 (S.D.Fla.2013).

         40.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

 ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

 Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, under the

 circumstances, and was negligent and careless by committing one or more of the following acts

 and/or omissions including, but not limited to:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety

                 during participation in the Molokini Zodiac Turtle Snorkel excursion;
                                                   8
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 9 of 50



         b.     Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                Molokini Zodiac Turtle Snorkel excursion;

         c.     Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES’

                inability to ensure the safety of passengers during the subject Molokini Zodiac

                Turtle Snorkel excursion;

         d.     Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                Snorkel excursion to ensure its safe and non0-negligent conduct/operation;

         e.     Failure to promulgate and/or enforce adequate policies and procedures for

                passengers, including the Plaintiffs, to be provided safety instructions in the proper

                use of equipment to include the floatation devices, mask, snorkel, and fins.

         f.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                the type of accident the Plaintiff suffered from happening.

         g.     Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                headed to Molokini Crater and relocate it to a more dangerous location with more

                dangerous ocean currents.

         41.    Defendant NCL created the foregoing conditions causing the Plaintiff’s accident.

 Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s accident and

 did not correct them, or the conditions existed for a sufficient length of time so that Defendant, in

 the exercise of reasonable care under the circumstances, should have learned of them and corrected

 them.

         42.    The conditions created and/or known to Defendant NCL occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant NCL.

                                                  9
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 10 of 50



         43.    In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers. Heyden v. Celebrity Cruises, Inc., 2013

  U.S.Dist.Lexis 27647 (S.D.Fla. 2013); McLaren v. Celebrity Cruises, Inc. 2012 U.S.Dist.Lexis

  68321 (S.D.Fla. 2012).

         44.    On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

         45.    On or about October 29, 2018, LINDA SMITH, deceased drowned due to the

  fault and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a

  MAUI REEF ADVENTURES as follows:

         a.     NCL failed to exercise reasonable care in the selection and offering as an excursion

                the Molokini Zodiac Turtle Snorkel excursion;

         b.     NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                d/b/a MAUI REEF ADVENTURES; and/or

         c.     NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                Plaintiff; and/or

         d.     AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                passengers, including Plaintiffs; and/or

         e.     NCL knew or in the exercise of reasonable care should have known of the

                                                 10
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 11 of 50



                 incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                 the provision of the subject “shore excursion” to NCL’s passengers, including

                 Plaintiffs, and/or

         f.      NCL knew or in the exercise of reasonable care should have known of prior similar

                 incidents.

         46.     As a direct and proximate result of the negligence of Defendant NCL and the

  incompetence and unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith

  drowned.

         47.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         Wherefore, the Plaintiffs demands judgment against the Defendant NCL for more than

  $75,000 in damages, and costs, and the Plaintiffs demand a jury trial.

                                    COUNT II
                    INTENTIONAL FAILURE TO WARN AGAINST NCL

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         48.     At all times material, Defendant NCL owed Plaintiffs a duty of reasonable care

  under the circumstances, which includes a duty to warn of hidden dangerous conditions known or,

  in the exercise of reasonable care, knowable to Defendant.

         49.     On or about October 29, 2018, Defendant NCL and/or its agents, employees, and/or
                                                   11
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 12 of 50



  servants breached its/their duty to Plaintiff by intentionally failing to warn Plaintiff of hidden and

  dangerous conditions known to Defendant NCL.

         50.     On or about October 29, 2018, Plaintiff, Linda Smith, died due to intentional acts

  of Defendant NCL, and/or its agents, employees, and/or servants as follows:

         a.      Failure to warn Plaintiff of a dangerous condition, to wit: the dangers and potential

                 for injury from participation in the Molokini Zodiac Turtle Snorkel excursion,

                 despite knowledge of the dangers and risk of injury from this shore excursion to

                 Molokini Crater

         51.     Defendant NCL’s failure to warn was intentional, wanton, and willful. Moreover,

  Defendant NCL’s failure to warn was calculated and motivated solely by the risk that warning

  passengers, including Plaintiff, of the known risks of the Molokini Zodiac Turtle Snorkel excursion

  to the Molokini Crater would result in a loss of revenue from the sale of such shore excursions.

         52.     Under the circumstances of Defendant NCL being aware, and on notice, of the true

  and actual dangers of the excursions to Molokini Crater that was sold to and provided to Plaintiffs

  as a result of prior claims and lawsuits from the similar shore excursions, Defendant NCL’s actions

  in not specifically warning Plaintiffs, verbally or in writing, of these known dangers were grossly

  negligent and reckless.

         53.     As a direct and proximate result of the intentional failure to warn of Defendant

  NCL, Linda Smith drowned.

         54.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

                                                   12
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 13 of 50



  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

            Wherefore, the Plaintiffs demands judgment for punitive damages against Defendant NCL

  and Plaintiffs demand a jury trial.

                             COUNT III
               CLAIM FOR WRONGFUL DEATH AGAINST NCL
     UNDER GENERAL MARITIME LAW AND HAWAII WRONGFUL DEATH ACT

            Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

            55.    This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

            56.    This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Hawaii

  Wrongful Death Act.        The accident occurred as the decedent was a passenger engaged in

  activities, in this case a Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which

  was promoted, sold and vouched for by Defendant, NCL to is passengers on its cruise ship as part

  and parcel of the cruise and the cruise experience, and NCL transports its passengers to the

  excursion ride on the ship.       Thus, the conditions of maritime jurisdiction of connection to

  traditional maritime activity and of location are satisfied.

            57.    This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            58.    When Defendant NCL offered and provided excursions to their passengers,

                                                    13
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 14 of 50



  including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, they

  undertook to offer and provide among other things a reasonably safe excursion.

         59.     Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

         60.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants,

  joint ventures, partners, and/or employees breached its duty to act with reasonable care for the

  safety of Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following acts

  and/or omissions including, but not limited to:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety

                 during participation in the Molokini Zodiac Turtle Snorkel excursion;

         b.      Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

         c.      Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES

                 inability to ensure the safety of passengers during the subject Molokini Zodiac

                 Turtle Snorkel excursion;

         d.      Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                 Snorkel excursion to ensure its safe and non0-negligent conduct/operation;

         e.      Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

                                                    14
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 15 of 50



           f.    Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

           g.    Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                 d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                 headed to Molokini Crater and relocate it to a more dangerous location with more

                 dangerous ocean currents.

           61.   Defendant NCL created the foregoing conditions causing the Plaintiff’s accidental

  death.    Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s

  accidental death, and did not correct them, or the conditions existed for a sufficient length of time

  so that Defendant, in the exercise of reasonable care under the circumstances, should have learned

  of them and corrected them.

           62.   The conditions created and/or known to Defendant NCL occurred with sufficient

  regularity so as to be reasonably foreseeable to Defendant NCL.

           63.   The Defendant NCL owed the Plaintiff’s a duty of reasonable care in the selection

  of the excursions offered and provided to their passengers, including the Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased.

           64.   The Defendant NCL breached its duty of reasonable care it the owed the Plaintiffs

  in the selection of the Molokini Zodiac Turtle Snorkel excursion offered and provided to their

  passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased.

           65.   In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers.

                                                   15
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 16 of 50



         66.    On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

         67.    On or about October 29, 2018, LINDA SMITH, deceased drowned due to the fault

  and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a MAUI

  REEF ADVENTURES as follows:

         a.     NCL failed to exercise reasonable care in the selection and offering as an excursion

                the Molokini Zodiac Turtle Snorkel excursion;

         b.     NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                d/b/a MAUI REEF ADVENTURES; and/or

         c.     NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                Plaintiff; and/or

         d.     AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                passengers, including Plaintiffs; and/or

         e.     NCL knew or in the exercise of reasonable care should have known of the

                incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                the provision of the subject “shore excursion” to NCL’s passengers, including

                Plaintiffs, and/or

         f.     NCL knew or in the exercise of reasonable care should have known of prior similar

                incidents.

                                                 16
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 17 of 50



         68.     As a direct and proximate result of the negligence of Defendant NCL, their failure

  in their obligations and duties to the Plaintiff, Linda Smith and the incompetence and unfitness of

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         69.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff,         VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                             COUNT IV
              CLAIM FOR WRONGFUL DEATH AGAINST NCL
    UNDER GENERAL MARITIME LAW AND FLORIDA WRONGFUL DEATH ACT

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         70.     This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

                                                   17
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 18 of 50



            71.   This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Florida

  Wrongful Death Act.       The accident occurred as the decedent was a passenger engaged in

  activities, in this case a Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which

  was promoted, sold and vouched for by Defendant, NCL to is passengers on its cruise ship as part

  and parcel of the cruise and the cruise experience, and NCL transports its passengers to the

  excursion ride on the ship.      Thus, the conditions of maritime jurisdiction of connection to

  traditional maritime activity and of location are satisfied.

            72.   Further, this accident was caused by the negligence of Defendant, NCL in its

  policies and procedures establish in and implemented from its headquarters in Miami, Florida.

  Thus, the law and remedies are supplemented by Florida law namely the Florida Wrongful Death

  Act.

            73.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199

  (1996).

            74.   When Defendant NCL offered and provided excursions to their passengers,

  including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, they

  undertook to offer and provide among other things a reasonably safe excursion.

            75.   Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

            76.   On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

                                                    18
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 19 of 50



  ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

  Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following acts

  and/or omissions including, but not limited to:

          a.      Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety

                  during participation in the Molokini Zodiac Turtle Snorkel excursion;

          b.      Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                  Molokini Zodiac Turtle Snorkel excursion;

          c.      Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES

                  inability to ensure the safety of passengers during the subject Molokini Zodiac

                  Turtle Snorkel excursion;

          d.      Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                  Snorkel excursion to ensure its safe and non0-negligent conduct/operation;

          e.      Failure to promulgate and/or enforce adequate policies and procedures for

                  passengers, including the Plaintiffs to be provided safety instructions in the proper

                  use of equipment to include the floatation devices, mask, snorkel, and fins.

          f.      Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                  the type of accident the Plaintiff suffered from happening.

          g.      Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                  d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                  headed to Molokini Crater and relocate it to a more dangerous location with more

                  dangerous ocean currents.

          77.     Defendant NCL created the foregoing conditions causing the Plaintiff’s accidental

                                                    19
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 20 of 50



  death.    Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s

  accidental death, and did not correct them, or the conditions existed for a sufficient length of time

  so that Defendant, in the exercise of reasonable care under the circumstances, should have learned

  of them and corrected them.

           78.   The conditions created and/or known to Defendant NCL occurred with sufficient

  regularity so as to be reasonably foreseeable to Defendant NCL.

           79.   The Defendant NCL owed the Plaintiff’s a duty of reasonable care in the selection

  of the excursions offered and provided to their passengers, including the Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased.

           80.   The Defendant NCL breached its duty of reasonable care it the owed the Plaintiffs

  in the selection of the Molokini Zodiac Turtle Snorkel excursion offered and provided to their

  passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased.

           81.   In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers.

           82.   On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

           83.   On or about October 29, 2018, LINDA SMITH, deceased drowned due to the fault

  and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a MAUI

  REEF ADVENTURES as follows:

           a.    NCL failed to exercise reasonable care in the selection and offering as an excursion

                                                   20
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 21 of 50



                 the Molokini Zodiac Turtle Snorkel excursion;

         b.      NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                 d/b/a MAUI REEF ADVENTURES; and/or

         c.      NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                 LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                 subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                 Plaintiff; and/or

         d.      AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                 provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                 passengers, including Plaintiffs; and/or

         e.      NCL knew or in the exercise of reasonable care should have known of the

                 incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                 the provision of the subject “shore excursion” to NCL’s passengers, including

                 Plaintiffs, and/or

         f.      NCL knew or in the exercise of reasonable care should have known of prior similar

                 incidents.

         84.     As a direct and proximate result of the negligence of Defendant NCL, their failure

  in their obligations and duties to the Plaintiff, Linda Smith and the incompetence and unfitness of

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         85.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

                                                  21
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 22 of 50



  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff,         VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                       COUNT V
                       DEATH ON THE HIGH SEAS ACT AGAINST NCL
                             (PLED IN THE ALTERNATIVE)

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         86.     Should it be determined that Linda Smith died on the High Seas, Plaintiffs,

  VERNON C. SMITH, individually, and Vernon Eugene Smith, as Executor of the ESTATE OF

  LINDA L. SMITH, deceased, hereby pleads in the alternate a claim against NCL under the Death

  on the High Seas Act, 46 U.S.C. § 30302, (“DOHSA”) and re-alleges paragraphs 1 – 37 as if fully

  stated herein and further alleges:

         87.      In the alternative, Plaintiffs, VERNON C. SMITH, individually, and Vernon

  Eugene Smith, as Executor of the ESTATE OF LINDA L. SMITH, deceased, that Linda Smith’s

  death occurred on the High Seas.

         88.     DOHSA gives the personal representative of the decedent the statutory right to

  bring a civil action against the person, company or boat responsible for the exclusive benefit of

                                                   22
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 23 of 50



  the decedent’s spouse, parent, child, or dependent relative when the death of an individual is caused

  by wrongful act, neglect, or default occurring on the high seas.

          89.     Defendant NCL offered and provided excursions to their passengers, including the

  Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, they undertook to

  offer and provide among other things a reasonably safe excursion.

          90.     Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

          91.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

  ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

  Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following

  wrongful acts, neglect or default by failing to:

                  a.     Exercise reasonable care in the selection and offering as an excursion the

                         Molokini Zodiac Turtle Snorkel excursion;

                  b.     Exercise reasonable care in the selection and retention of AKUA LLC d/b/a

                         MAUI REEF ADVENTURES; and/or

                  c.     Exercise reasonable care in the vetting and investigation of AKUA LLC

                         d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                         subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers,

                         including Plaintiff; and/or

                  d.     Ensure AKUA LLC d/b/a MAUI REEF ADVENTURES was competent or

                                                     23
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 24 of 50



                   fit to provide the subject Molokini Zodiac Turtle Snorkel excursion to

                   NCL’s passengers, including Plaintiffs; and/or

             e.    Exercise of reasonable care investigating or should have known of the

                   incompetence or unfitness of AKUA LLC d/b/a MAUI REEF

                   ADVENTURES         in the provision of the subject “shore excursion” to

                   NCL’s passengers, including Plaintiffs, and/or

             f.    Exercise reasonable care and should have known of prior similar incidents.

             g.    Ensure a safe, non-hazardous place for Linda Smith to snorkel;

             h.    Ensure AKUA LLC d/b/a MAUI REEF ADVENTURES provide, maintain,

                   implement and enforce policies and procedures for in the proper use of

                   equipment to include the floatation devices, mask, snorkel, and fins to the

                   excursion passengers;

             i.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES

                   employed proper supervision and observation of their snorkeling

                   passengers.

             j.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES instituted

                   and enforced a partner or buddy system before passenger/excursion

                   members were permitted to enter into the water;

             k.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES

                   maintained sufficient crew and adequate lookout on board their boats while

                   all passengers/excursion members were in the water;

             l.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES

                   maintained adequate procedures to monitor passenger/excursion members

                                           24
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 25 of 50



                         movements and respond in case of emergency;

                 m.      Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES

                         promulgated, issued and enforced safety procedures that may be uncovered

                         as discovery and investigation continue.

         92.     As a direct or proximate result of the wrongful acts, neglect or default alleged in

  the preceding paragraphs, by NCL, Linda Smith lost her life and her estate is entitled under the

  law to damages.

         WHEREFORE, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA L.

  SMITH, deceased, on behalf of VERNON C. SMITH, demands damages representing lost past

  and future: (1) support in the amount of money LINDA SMITH had, and would have, contributed

  from her earnings to support him; (2) services LINDA SMITH would have provided

  him; (3) funeral expenses paid by him; (4) pre and post judgment interest on those damages; and,

  (5) all taxable costs available under law.

                                COUNT VI
          NEGLIGENCE AGAINST AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-allege, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully alleged herein.

         93.     At all times material, Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES

  owed Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, a duty of

  reasonable care under the circumstances. Kermarec v. Compagnie Generale Transatlantique, 358

  U.S. 625, 79 S.Ct. 406 (1959); Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355 (11th Cir.

  1990); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand, 715 F.Supp.

  1069 (M.D.Fla. 1989). This duty included warning Plaintiff of known or foreseeable dangers.

  Keefe, 867 F.2d at 1322; Witover v. Celebrity Cruises, Inc., 2016 WL 661065, *3 (S.D.Fla. 2016);
                                                 25
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 26 of 50



  Lapidus v. NCL America LLC, 924 F.Supp.2d 1352 (S.D.Fla. 2013).

         94.     On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  duty to provide Plaintiff with reasonable care under the circumstances.

         95.     On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                 during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

         b.      Failure to adequately warn Plaintiff of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

         c.      Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                 passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

         d.      Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                 the event “Molokini Crater” was too crowded;

         e.      Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

         f.      Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

         g.      Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

                                                   26
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 27 of 50



       h.    Failure to have adequate risk management procedures in place designed to reduce

             the occurrence of the type of accident suffered by the Plaintiff; and/or




                                              27
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 28 of 50



          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          96.    Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          97.    The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

          98.    As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, Linda Smith drowned.

          99.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

          Wherefore, the Plaintiffs demands judgment for all damages recoverable under the law

  against Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and Plaintiffs demand a jury

                                                  28
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 29 of 50



  trial.

                                    COUNT VII
                           INTENTIONAL FAILURE TO WARN
                    AGAINST AKUA LLC d/b/a MAUI REEF ADVENTURES

           Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

           100.   At all times material, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  owed Plaintiffs a duty of reasonable care under the circumstances, which includes a duty to warn

  of hidden dangerous conditions known or, in the exercise of reasonable care, knowable to

  Defendant.

           101.   On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES and/or its agents, employees, and/or servants breached its/their duty to Plaintiff

  by intentionally failing to warn Plaintiff of a hidden and dangerous conditions known to Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES.

           102.   On or about October 29, 2018, Plaintiff, Linda Smith, died due to intentional acts

  of Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, and/or its agents, employees,

  and/or servants as follows:

           a.     Failure to warn Plaintiff of a dangerous condition, to wit: the dangers and potential

                  for injury from participation in the Molokini Zodiac Turtle Snorkel excursion,

                  despite knowledge of the dangers and risk of injury from this shore excursion to

                  Molokini Crater

           103.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES’ failure to warn was

  intentional, wanton, and willful.       Moreover, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES’ failure to warn was calculated and motivated solely by the risk that warning

                                                   29
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 30 of 50



  passengers, including Plaintiff, of the known risks of the Molokini Zodiac Turtle Snorkel excursion

  to the Molokini Crater would result in a loss of revenue from the sale of such shore excursions.

         104.    Under the circumstances of Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES being aware, and on notice, of the true and actual dangers of the excursions to

  Molokini Crater that was sold to and provided to Plaintiffs as a result of prior claims and lawsuits

  from the similar shore excursions, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES’s

  actions in not specifically warning Plaintiffs, verbally or in writing, of these known dangers were

  grossly negligent and reckless.

         105.     As a direct and proximate result of the intentional failure to warn of Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         106.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         Wherefore, the Plaintiffs demands judgment for punitive damages against Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES and Plaintiffs demand a jury trial.

                               COUNT VIII
             CLAIM FOR WRONGFUL DEATH AGAINST AKUA LLC
                      d/b/a MAUI REEF ADVENTURES
     UNDER GENERAL MARITIME LAW AND HAWAII WRONGFUL DEATH ACT

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         107.    This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375
                                                   30
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 31 of 50



  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

            108.   This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Hawaii

  Wrongful Death Act. The accident occurred as the decedent engaged in activities in this case, a

  Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which was provided by AKUA

  LLC d/b/a MAUI REEF ADVENTURES to NCL passengers on their cruise ship,                     Thus, the

  conditions of maritime jurisdiction of connection to traditional maritime activity and of location

  are satisfied.

            109.   Further, this accident was caused by the negligence, failure in the obligations and

  the duty to act of Defendants, AKUA LLC d/b/a MAUI REEF ADVENTURES in Hawaii. Thus,

  the law and remedies are supplemented by Hawaii law namely the Hawaii Wrongful Death Act.

            110.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            111.   When Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES offered and

  provided excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his

  wife, LINDA L. SMITH, deceased, they undertook to offer and provide among other things a

  reasonably safe excursion.

            112.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

  passengers, and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

            113.   On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

                                                    31
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 32 of 50



  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  obligation and duty to provide Plaintiff with reasonable care under the circumstances.

         114.    On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                 during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

         b.      Failure to adequately warn Plaintiff of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

         c.      Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                 passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

         d.      Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                 the event “Molokini Crater” was too crowded;

         e.      Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

         f.      Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

         g.      Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

         h.      Failure to have adequate risk management procedures in place designed to reduce

                 the occurrence of the type of accident suffered by the Plaintiff; and/or

                                                   32
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 33 of 50



          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          115.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          116.   The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

          117.   As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, and their failure in their obligations and duties to the Plaintiff,

  Linda Smith drowned.

          118.   Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

          WHEREFORE, the Plaintiff,       VERNON C. SMITH, individually, demands damages

                                                  33
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 34 of 50



  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                COUNT IX
             CLAIM FOR WRONGFUL DEATH AGAINST AKUA LLC
                      d/b/a MAUI REEF ADVENTURES
     UNDER GENERAL MARITIME LAW AND FLORIDA WRONGFUL DEATH ACT

          Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

          119.     This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

          120.     This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Florida

  Wrongful Death Act. The accident occurred as the decedent engaged in activities in this case, a

  Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which was provided by AKUA

  LLC d/b/a MAUI REEF ADVENTURES to NCL passengers on their cruise ship,                     Thus, the

  conditions of maritime jurisdiction of connection to traditional maritime activity and of location

  are satisfied.

          121.     Further, this accident was caused by the negligence of Defendants, AKUA LLC

  d/b/a MAUI REEF ADVENTURES and NCL, in its agreements and contracts establish in and

  implemented from NCL’s headquarters in Miami, Florida. Thus, the law and remedies are
                                                    34
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 35 of 50



  supplemented by Florida law namely the Florida Wrongful Death Act.

            122.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            123.   When Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES offered and

  provided excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his

  wife, LINDA L. SMITH, deceased, they undertook to offer and provide among other things a

  reasonably safe excursion.

            124.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

  passengers, and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

            125.   On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  obligation and duty to provide Plaintiff with reasonable care under the circumstances.

            126.   On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

            a.     Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                   during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

            b.     Failure to adequately warn Plaintiff of the dangers of participating in the subject

                   Molokini Zodiac Turtle Snorkel excursion;

            c.     Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                                                     35
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 36 of 50



                 passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

          d.     Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                 the event “Molokini Crater” was too crowded;

          e.     Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

          f.     Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

          g.     Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

          h.     Failure to have adequate risk management procedures in place designed to reduce

                 the occurrence of the type of accident suffered by the Plaintiff; and/or

          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          127.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          128.   The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI REEF

                                                  36
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 37 of 50



  ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

         129.    As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, and their failure in their obligations and duties to the Plaintiff,

  Linda Smith drowned.

         130.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff,         VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                        COUNT X
                         DEATH ON THE HIGH SEAS ACT AGAINST
                         AKUA LLC d/b/a MAUI REEF ADVENTURES
                             (PLED IN THE ALTERNATIVE)

         131.    Should it be determined that Linda Smith died on the High Seas, Plaintiffs,

  VERNON C. SMITH, individually, and Vernon Eugene Smith, as Executor of the ESTATE OF

  LINDA L. SMITH, deceased, hereby pleads in the alternate a claim against AKUA LLC d/b/a
                                                   37
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 38 of 50



  MAUI REEF ADVENTURES under the Death on the High Seas Act, 46 U.S.C. § 30302,

  (“DOHSA”) and re-alleges paragraphs 1 – 36 as if fully stated herein and further alleges:

         132.    In the alternative, Plaintiffs, VERNON C. SMITH, individually, and Vernon

  Eugene Smith, as Executor of the ESTATE OF LINDA L. SMITH, deceased, that Linda Smith’s

  death occurred on the High Seas.

         133.    DOHSA gives the personal representative of the decedent the statutory right to

  bring a civil action against the person, company or boat responsible for the exclusive benefit of

  the decedent’s spouse, parent, child, or dependent relative when the death of an individual is caused

  by wrongful act, neglect, or default occurring on the high seas.

         134.    Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES,                           offered and

  provided excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his

  wife, LINDA L. SMITH, deceased, and they undertook to offer and provide among other things a

  reasonably safe excursion.

         135.    On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees were negligent

  and breached their duty to provide Plaintiff with reasonable care under the circumstances.

         136.    On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         137.    Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

  passengers and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

                                                   38
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 39 of 50



         138.   On or about October 29, 2018, the Defendant, AKUA LLC d/b/a MAUI REEF

  ADVENTURES’s and/or its agents, servants, joint ventures, partners, and/or employees breached

  its duty to act with reasonable care for the safety of Plaintiff, VERNON C. SMITH, and his wife,

  LINDA L. SMITH, deceased under the circumstances and was negligent and careless by

  committing one or more of the following wrongful acts, neglect or default by failing to:

         a.     Exercise reasonable care under the circumstances for Plaintiff’s safety during her

                participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

         b.     Adequately warn Plaintiff of the dangers of participating in the subject Molokini

                Zodiac Turtle Snorkel excursion;

         c.     Warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

         d.     Make provisions for a suitable safe alternate area in which to snorkel, in the event

                “Molokini Crater” was too crowded;

         e.     Provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel excursion;

                and/or

         f.     Promulgate and/or maintain, implement, and enforce policies and procedures for

                the instruction to passengers, including the Plaintiffs, in the proper use of

                equipment to include the floatation devices, mask, snorkel, and fins.

         g.     Comply with safety codes and standards designed and promulgated to reduce the

                risk of the type of accident the Plaintiff suffered, from happening; and/or

         h.     Have adequate risk management procedures in place designed to reduce the

                occurrence of the type of accident suffered by the Plaintiff; and/or

         i.     Implement available safety standards designed to reduce and/or prevent the type of

                                                 39
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 40 of 50



                 accident the Plaintiff suffered from happening; and/or

         j.      Take steps as a result of prior similar incidents to reduce and/or prevent the type of

                 accident the Plaintiff suffered from happening.

         k.      Ensure proper supervision and observation of their snorkeling passengers.

         l.      Institute enforcement of a partner or buddy system before passenger/excursion

                 members were permitted to enter into the water;

         m.      Maintain sufficient crew and adequate lookout on board their boats while all

                 passengers/excursion members were in the water;

         n.      Maintain adequate procedures to monitor passenger/excursion members

                 movements and respond in case of emergency;

         o.      Ensure promulgated, issued, and enforced safety procedures that may be uncovered

                 as discovery and investigation continue.

         139.    As a direct or proximate result of the wrongful acts, neglect or default alleged in

                 the preceding paragraphs, Linda Smith lost her life and her estate is entitled under

                 the law to damages.

         WHEREFORE, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA L.

  SMITH, deceased, on behalf of VERNON C. SMITH, demands damages representing lost past

  and future: (1) support in the amount of money LINDA SMITH had, and would have, contributed

  from her earnings to support him; (2) services LINDA SMITH would have provided

  him; (3) funeral expenses paid by him; (4) pre and post judgment interest on those

  damages; and, (5) all taxable costs available under law.




                                                  40
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 41 of 50



                                   COUNT XI
                APPARENT AGENCY OR AGENCY BY ESTOPPEL AGAINST
                  NCL AND AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         140.    At all times material, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  were the apparent agent(s) of Defendant NCL.

         141.    A all times material hereto, Defendant NCL is estopped from denying that

  Defendants AKUA LLC d/b/a MAUI REEF ADVENTURES were its agent(s) or employee(s).

         142.    At all times material hereto, Defendant NCL made manifestations which caused

  Plaintiff to believe that Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES had authority

  to act for the benefit of Defendant NCL. These manifestations included:

         a.      NCL allowed its name to be utilized in connection with the advertising of AKUA

                 LLC d/b/a MAUI REEF ADVENTURES’ Molokini Zodiac Turtle Snorkel

                 excursion; and/or

         b.      NCL marketed the subject Molokini Zodiac Turtle Snorkel excursion using its

                 company logo on its website and/or in its brochures and/or on its ship without

                 effectively disclosing to Plaintiff that the subject shore excursion was being run

                 completely by another entity (and/or entities); and/or

         c.      Until the point that Plaintiffs actually participated in the subject Molokini Zodiac

                 Turtle Snorkel excursion, Plaintiffs’ exclusive contact concerning the subject shore

                 excursion was with NCL; and/or

         d.      NCL recommended to Plaintiff to not engage in shore excursions, tours, or

                 activities that are not sold through NCL as NCL has no familiarity with other tours

                                                   41
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 42 of 50



                 or their operations; and/or

         e.      The fee for the excursion was charged to Plaintiff, and collected from the Plaintiff,

                 exclusively by NCL, and/or

         f.      Plaintiff received a receipt exclusively from NCL for the purchase of the subject

                 Molokini Zodiac Turtle Snorkel excursion.

         143.    At all times material hereto, under the circumstances described above, it was

  reasonable for Plaintiff to believe that Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES had authority to act for the benefit of Defendant NCL.

         144.    At all times material hereto, Plaintiff, VERNON C. SMITH, and his wife, LINDA

  L. SMITH, deceased, relied on the above, to their detriment, so as to believe that Defendant AKUA

  LLC d/b/a MAUI REEF ADVENTURES, was the agent of NCL, in choosing the subject Molokini

  Zodiac Turtle Snorkel excursion. Additionally, Defendant NCL’s actions caused Plaintiff to

  believe that Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, had authority to act on

  Defendant NCL’s behalf.

         145.    The foregoing acts of negligence of Defendant NCL and/or Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES were a direct and proximate cause of Linda Smith’s death.

         146.    As a direct and proximate result of the negligence of the Defendants, Linda Smith

  drowned.

         147.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

                                                  42
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 43 of 50



  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

  Plaintiffs demand a jury trial.

                             COUNT XII
  JOINT VENTURE BETWEEN NCL AND AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         148.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES engaged in a joint venture to provide shore excursions to passengers

  aboard Defendant NCL’s ship(s).

         149.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES entered into an agreement whereby Defendant NCL would

  advertise, market, and sell the subject Molokini Zodiac Turtle Snorkel excursion to its passengers,

  including Plaintiffs and Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, would

  operate the Molokini Zodiac Turtle Snorkel excursion.

         150.    As its part of the joint venture, Defendant NCL arranged for, advertised, marketed,

  recommended, operated, sold, and/or collected money for the subject Molokini Zodiac Turtle

  Snorkel excursion and the money was then shared between Defendant NCL and Defendant AKUA

  LLC d/b/a MAUI REEF ADVENTURES.

         151.    As its part of the joint venture, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, provided labor and/or operated the subject Molokini Zodiac Turtle Snorkel

  excursion.

         152.    Defendant NCL, on behalf of the joint venture, determined the fee and charged the
                                                   43
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 44 of 50



  fee to passengers, including Plaintiffs, who participated in the subject Molokini Zodiac Turtle

  Snorkel excursion. The earnings were split between Defendant NCL and Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES.

         153.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, had joint and/or shared control over aspects of the joint venture.

  Defendants AKUA LLC d/b/a MAUI REEF ADVENTURES had control over the day-to-day

  workings of the subject Molokini Zodiac Turtle Snorkel excursion. Defendant NCL also had

  control over the day-to-day workings of the excursions in that it required Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES, to exercise reasonable care in the operation of the subject

  Molokini Zodiac Turtle Snorkel excursion. Defendant NCL had control over the arrangements,

  advertising, marketing, and sales of the subject Molokini Zodiac Turtle Snorkel excursion.

         154.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, shared a common purpose: to operate the subject Molokini Zodiac

  Turtle Snorkel excursion for a profit.

         155.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES had a joint proprietary and/or ownership interest in the subject

  Molokini Zodiac Turtle Snorkel excursion. Defendant NCL had an interest in arranging,

  sponsoring, recommending, advertising, operating, and selling the subject Molokini Zodiac Turtle

  Snorkel excursion as well as collecting money for such excursion, and Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES had a proprietary interest in the time and labor expended in

  operating the subject Molokini Zodiac Turtle Snorkel excursion.

         156.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, shared all losses sustained from the joint venture.

                                                 44
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 45 of 50



         157.      Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  are jointly and severally liable for the negligence of the other as partners of the partnership and/or

  joint venture.

         158.      At all times material hereto, Defendant NCL and Defendants AKUA LLC d/b/a

  MAUI REEF ADVENTURES therefore:

         a.        Had an intention to create a joint venture; and/or

         b.        Had a joint proprietary interest in the subject matter of the venture; and/or

         c.        Had mutual control and/or joint control over the subject matter of the venture with

                   respect to the provision of excursions to passengers aboard the ship; and/or

         d.        Had a right to share in the profits of the joint venture; and/or

         e.        Would share losses which may have been sustained.

         159.      As joint venturers, Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES are liable for each other’s negligence. As a result, Defendant NCL is liable for

  the negligent conduct of Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES .

         160.      As a direct and proximate result of the negligence of Defendants, Linda Smith

  drowned.

         161.      Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

                                                     45
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 46 of 50



  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

  Plaintiffs demand trial by Jury.

                                         COUNT XIII
                                  THIRD PARTY BENEFICIARY

         Plaintiffs re-allege, adopt, and incorporate by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         162.    At all times material hereto, Defendant NCL advertised to passengers, including

  Plaintiffs, that one of the reasons that its passengers, including Plaintiff, should book shore

  excursions through Defendant NCL is because Defendant NCL contracts with reputable and

  insured shore excursion operators.

         163.    Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES,

  entered into a contract to provide shore excursions for passengers on board Defendant NCL’s

  ship(s) to which Plaintiff was not a party.

         164.    The contract between Defendant NCL and Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES manifests the specific and express intent of the contracting parties that the

  contract primarily and directly benefit Defendant NCL’s passengers, including Plaintiffs, with

  legally enforceable rights as third parties under said contract by requiring, among other things,

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, to maintain insurance, subject itself

  to the jurisdiction of Florida courts, and/or to exercise reasonable care in the operation of the

  subject Molokini Crater Snorkeling Paradise excursion and relative to Defendant NCL’s

  passengers, including Plaintiffs.

         165.    This contract was breached by both Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES and Defendant NCL as a result of acts and/or omissions that include, but are not

  limited to, the following:
                                                   46
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 47 of 50



       a.    Failure to provide a safe shore excursion as described above; and/or

       b.    Failure to properly vet the shore excursion operator; and/or

       c.    Failure to properly select the shore excursion operator; and/or

       d.    Failure to adequately monitor shore excursion operators so as to ensure that the

             shore excursions were reasonably safe for passengers, including Plaintiff, which

             included making sure that the instructors on said excursion were competent and

             competently trained; and/or

       e.    Failure to properly supervise and oversee the shore excursion including Plaintiffs

             which include making sure that the crew and/or instructors on said excursion were

             competent and competently trained and that there were appropriate safety

             instructions for individuals on this excursion to include the proper use of the

             floatation device and mask, snorkel, fins; and/or

       f.    Failure to adequately warn Plaintiff of the dangers of participating in the subject

             Molokini Crater Snorkeling Paradise excursion; and/or

       g.    Failure to adequately determine physical limitations which should be associated

             with the subject Molokini Crater Snorkeling Paradise excursion and in particular if

             not within the Molokini Crater itself; and/or

       h.    Failure to adequately communicate physical limitations which are and/or should be

             associated with the Molokini Crater Snorkeling Paradise excursion and in particular

             if not within the Molokini Crater itself; and/or

       i.    Failure to ensure that the Molokini Crater Snorkeling Paradise excursion, provided

             instructions on the proper use of floatation device, mask, snorkel, and fins ensure

             they were properly worn; and or

                                               47
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 48 of 50



       j.    Failure to ensure that properly trained and supervised individuals operated the

             subject Molokini Crater Snorkeling Paradise excursion as described above; and/or



       k.    Operating a shore excursion which was not competently operated as described

             above; and/or

       l.    Failure to provide a shore excursion with properly trained operators and personnel

             and making sure that said individuals were competent; and/or

       m.    Failure to require the shore excursion operator to actively monitor passengers and

             Plaintiffs during the   subject Molokini Crater Snorkeling Paradise excursion;

             and/or

       n.    Failure to adequately ascertain the shore excursion operator’s ability and/or

             commitment to actively monitor passengers during the subject Molokini Crater

             Snorkeling Paradise excursion; and/or

       o.    Failure to warn Plaintiffs of the shore excursion operator’s inability and/or

             unwillingness to actively monitor passengers during the subject Molokini Crater

             Snorkeling Paradise excursion; and/or

       p.    Failure to warn Plaintiffs of the dangers associated with the shore excursion not

             actively monitoring passengers during the subject Molokini Crater Snorkeling

             Paradise excursion; and/or

       q.    Failure to ascertain the dangers, restrictions, and/or warnings regarding safety

             concerns for passengers purchasing and participating in the subject Molokini Crater

             Snorkeling Paradise excursion; and/or

       r.    Failure to warn Plaintiffs of the dangers, restrictions, and/or warnings regarding

                                             48
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 49 of 50



                 safety concerns for passengers purchasing and participating in the subject Molokini

                 Crater Snorkeling Paradise excursion; and/or

         s.      Failure to adequately ascertain the level of activity and/or danger the subject

                 Molokini Crater Snorkeling Paradise excursion posed to passengers, especially not

                 within the Molokini Crater; and/or

         t.      Failure to fairly and/or adequately communicate the level of activity and/or danger

                 the subject Molokini Crater Snorkeling Paradise excursion posed to passengers;

                 and/or

         u.      Failure to provide adequate shore excursion guides to adequately protect Plaintiff

                 and other passengers from dangers in the area of the subject Molokini Crater

                 Snorkeling Paradise excursion; and/or

         v.      Failure to provide prompt, proper, or adequate first aid to the Plaintiff; and/or

         w.      Failure to assist the Plaintiff to obtain adequate medical care on a timely basis.

         166.    As a direct and proximate result of the breach of contract by Defendant NCL and

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         167.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

                                                  49
Case 1:19-cv-24411-BB Document 1 Entered on FLSD Docket 10/25/2019 Page 50 of 50



  Plaintiffs demand a jury trial.


                                    REQUEST FOR JURY TRIAL

         The Plaintiffs demands a jury trial on Counts. As to those issues that are not triable by a

  jury, the Plaintiffs respectfully requests a jury trial under Rule 39 of the Federal Rules of Civil

  Procedure.


  Dated: October 25, 2019                      Respectfully submitted,

                                               David W. Singer (Florida Bar No. 306215)
                                               Peter G. Walsh (Florida Bar No. 970417)
                                               dsingeresq@aol.com
                                               pwalsh@1800askfree.com
                                               David W. Singer & Associates, PA
                                               1011 South Federal Highway
                                               Hollywood, FL 33020
                                               954-920-1571
                                               Attorneys for the Plaintiffs




                                                  50
